Case 4:19-cv-Ol480-.]SW Document 24-1 Filed 04/15/19 Page 1 of 4

1 Byron S. Ho||ins, SB#113423
HOLLINS & ASSOC|ATES

2 23801 Ca|abasas Road, Suite 100
Ca|abasas CA 91302
3 Phone.' 818.223.0300
Fax.' 818.223.0310
4 byron@ho///'ns.legal
5 Attorneys for Defendant
Jeffrey L. Hartman
6
7 UN|TED STATES D|STR|CT COURT
8 NORTHERN D|STR|CT OF CAL|FORN|A
9 OAKLAND D|VlS|ON

Case no. CV-19-1480-JSW

10 Anthiny G. Thomas, individua||y, and on
(Hon. Jeffrey S. White, Ctrm 5)

behalf of the Genera| Pub|ic acting as a
11 Private Attorney Genera|,

12 P|aintiff, [PROPOSED] ORDER ON DEFENDANT
JEFFREY L. HARTl\/IAN’S IV|OT|ON TO
13 v. DISI\/I|SS

)
)
)
)
)
)
)
)

14 Bruce T. Bees|ey, |\/|rs. Bees|ey, Jeffrey L.) Date: |\/|ay 24, 2019

Hartman, |\/|rs. Hartman, Jeri Coppa-) Time: 9:00 am

15 Knudson, Ken Tersini, |\/|rs. K. Tersini,) Courtroom: 5

Jennifer Jodoin, |\/|r. Jodoin, Wayne Si|ver,)

16 |\/|rs. Si|ver, Kenmark Ventures, LLC,) Comp|aint Filed: March 21, 2019
Stremme| Auction LLC, Steven Stremmel,) Tria| Date: None Set

17 Mrs. S. Stremme|, Hudson Stremme|, Amy)

Tierre and Does 1-1000, inclusive.
18

19 Defendants

`/\_/\./V\./

 

20
21
22
23
24
25
26
27 ///
28 ///

 

_1_
HOLUNS&ASSOCWES [PROPOSED] oRDER ON DEFEN%¢§|J|§§FFREY L. HARTMAN’S MOT|ON TO
c\/-19-1480-Jsvv

 

 

\lO\Ul-l>

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HOLLINS & ASSOClATES

 

Case 4:19-cv-Ol480-.]SW Document 24-1 Filed 04/15/19 Page 2 of 4

The Court having read and considered Defendant Jeffrey L. Hartman’s (“Hartman”) motion
to dismiss the Comp|aint against him filed by ANTHONY THOl\/lAS pursuant to Rule12(b)(6)
of the Federal Ru|es of Civil Procedure (“FRCP”) (“l\/lotion") and the Requests for Joinder,
good cause appearing, hereby GRANTS the Request for Joinder, and finds:

1.Thomas is the Debtor in Bankruptcy Case No. 14-BK-50333-BTB (the “Bankruptcy Case”)
pending in the U.S. Bankruptcy Court for the District of Nevada (“Bankruptcy Court”). The
Bankruptcy Case Was originally filed under Chapter 11 on l\/|arch 4, 2014, and subsequently
converted to a Chapter 7 Case on August 29, 2014. The Chapter 7 Trustee is co-defendant
Jerri Coppa-Knudson (“Bankruptcy Trustee), represented in the lBankruptcy Case by
co-defendant Jeffrey L. Hartman.

2. Hartman represented the Bankruptcy Trustee in the Bankruptcy Case, and in a bankruptcy
adversary proceeding against Thomas filed in the Bankruptcy Case, Adversary Proceeding
No. 14-5022. The Adversary Proceeding Was filed to determine Whether a $4.5 million dollar
judgment against Thomas in favor of Kenmark (the “Superior Court Judgment”) in Santa
Clara Superior Court, Case No. 108CV130667 (the “Santa Clara Case”) Was
nondischargeable under the Federal bankruptcy laws.

3. Thomas appealed the Non-Dischargeable Judgment to the Ninth Circuit Bankruptcy
Appe|late Panel, Which affirmed in an unpublished l\/|emorandum Decision. Thomas
appealed to the Ninth Circuit Court of Appea|s, Which also affirmed. Thomas then filed a
motion to recall the mandate, Which Was denied. Thomas has now filed a Petition for Cert
With the U.S. Supreme Court, Which is pending.

4. The Compiaint in this action jumbles multiple claims together and includes allegations
immaterial to those claims. lt is impossible to know Which allegations are directed at
Hartman. Such a “shotgun” style complaint does not meet the federal pleading standards
under FRCP 8, and the Comp|aint therefore fails to state a claim under FRCP Rule12(b)(6).
5. This Comp|aint does not contain a plausible claim against Hartman, and is subject to
dismissal for (1) the lack of a cognizable legal theory, and/or (2) the absence of sufficient

facts alleged under a cognizable legal theory. The Comp|aint therefore fails to state a claim

_2_
[PROPOSED] ORDER ON DEFENDANT JEFFREY L. HARTl\/lAN’S l\/lOTlON TO

D|Sl\/llSS
CV-19-1480-JSW

 

.l>w[\)

\lO`\U`l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HOLLINS & ASSOClATES

 

Case 4:19-cv-Ol480-.]SW Document 24-1 Filed 04/15/19 Page 3 of 4

under FRCP Rule 12(b)(6).

6. Hartman is not alleged to have acted in any manner other than as counsel for the
Bankruptcy Trustee, and is therefore immunized under the “agent immunity rule” codified in
California Civil Code Section 1714.10. The Comp|aint therefore fails to state a claim under
FRCP Rule 12(b)(6).

7. Plaintiff’s claims are barred by the relevant statute under California Civil Code sections
47(b) and 1714.10.

8. A pro se complainant can plead himself out of court by pleading facts that undermine the
allegations set forth in his complaint, and Plaintiff has done precisely that. The Comp|aint
against Hartman could not possibly be cured by the allegation of other facts.

lT lS THEREFORE, HEREBY ORDERED THAT:

The l\/lotion is GRANTED, and Comp|aint against Hartman is hereby DlSMlSSED without
leave to amend.

IT |S SO ORDERED.

 

Dated: l\/lay , 2019
HON. JEFFREY S. WH|TE
Judge of the United States District Court,
Northern District of California

 

_3_
[PROPOSED] ORDER ON DEFEN[E)»?\SN|\`}|'|§|§FFREY L. HARTl\/lAN’S l\/lOTlON TO
CV-19-1480-JSW

 

28

HOLLINS & ASSOClATES

Case 4:19-cv-Ol480-.]SW Document 24-1 Filed 04/15/19 Page 4 of 4

CERT|FICATE OF SERV|CE

l, Byron S. Hollins, the undersigned, hereby declare:

l am an attorney duly licensed to practice in the State of California and before this
Court, with offices at 23801 Calabasas Road #100, Calabasas, CA. l am counsel for
Defendant JEFFREY L. HARTl\/lAN.

On April 15, 2019 l electronically filed the foregoing [PROPOSED] ORDER ON
DEFENDANT JEFFREY L. HARTl\/lAN’S l\/lOTlON TO DlSl\/llSS with the U.S. District Court
for the Northern District of California by using the Cl\/l/ECF system. All participants in this
Action that are registered as Cl\/l/ECF users will be served by the Cl\/l/ECF system.

ln addition on said date, l served the foregoing document on Anthony Thomas,
Plaintiff in the Action, via electronic mail to atemerald2@gmail.c0m, and also by placing a
true and correct copy thereof enclosed in a sealed envelope, with postage thereon fully
prepaid, addressed as follows:

Anthony Thomas

7725 Peavine Peak Court
Reno, NV 89523

and on the same day, depositing said envelope in the U.S. l\/lail at Calabasas, CA.

l declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct. Executed on April 15, 2019 at Calabasas, CA.

/s/ Byron S. Hollins
Byron S. Hollins

 

_4_
[PROPOSED] ORDER ON DEFEN[|)J»;‘\SI:I|\`}|'|§|§FFREY L. HARTMAN’S l\/IOTION TO
CV-19-1480-JSW

 

 

